Title: To Benjamin Franklin from [Duportail], 19 January 1777
From: Duportail, Louis Lebègue de Presle
To: Franklin, Benjamin


Monsieur
paris le 19 janvier 1777
Faute d’entendre suffisamment l’anglois et plus encore de le lire non imprimé je n’ay pu comprendre la Reponse que vous m’avèz fait l’honneur de m’adresser à versailles. J’esperois trouver icy un de mes amis qui y auroit suppleé mais comme il est absent je suis obligé d’avoir Recours à vous même. Cependant autant que j’ai pu deviner il me semble que vous n’acceptez point mes conditions et que vous dites ne pouvoir me donner le brevet de lieutenant colonel ny de major. Or vous jugèz bien, monsieur, que quand la Cour me donne à moy un grade superieur pour m’engager à passer chèz vous, ce n’est pas apparemment pour que je consente a y servir comme subalterne, et assurement vous ne trouveréz aucun officier du corps du genie et qui y soit sur un bon pied sans les avantages que je demande. Peut estre trouverèz vous des gens qui se diront ingenieurs sans l’etre ou qui n’ayant paru qu’un instant chèz nous n’auront pas eu le temps d’etudier nos places et en avoir tiré les principes de la fortification.
Au reste, monsieur, si j’ai bien compris votre Reponse vous pouvèz vous epargner de me l’écrire. Votre silence la confirmera. Si je vous avois mal entendu, alors ayèz la complaisance de m’en instruire en latin, s’il vous plait, ou en francois. J’ai l’honneur d’etre etc.
  D’icy à un mois mon adresse est à l’hotel de hollande Ruë du bouloy
  Si notre commerce finit icy, je vous prie monsieur de bruler toutes les lettres et ecrits que vous avèz de moy. 
